Title: From George Washington to Richard Peters, 7 July 1777
From: Washington, George
To: Peters, Richard

 

Sir
Head Quarters Morris Town 7th July 1777

Yours dated the 19th last Month only reached me this Morning. Ezekiel Cheever Esq: is Commissary of Military Stores at Springfeild and is the person to whom you are to apply for Returns of all that are at that place.
The draft of the Spear is exactly what I meant and wish that both they and the Cannisters for Cartridges may be sent forward as quick as possible. If the Cannisters are filled with Cartridges when they are sent up it will bring them safe and dry and save Carriages. I am Sir Yr most obt Servt.
